DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on March 11, 2022.
Claims 1-20 are pending.
The rejection of claims 6 and 10 under 35 U.S.C. 112(b) is withdrawn in view of Applicants amendment.
The rejection of claims 1-16 on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 10,883,011 is withdrawn.
Claims 1-7 stand rejected under 35 U.S.C. 103 as being unpatentable over Cao et al in view of Yabuki et al in view of Hiu et al in view of Torardi et al.
Claims 8-9 stand rejected under 35 U.S.C. 103 as being unpatentable over Cao et al in view of Yabuki et al in view of Hiu et al in view of Torardi et al in view of Nakako et al.
Claims 10-11, 13-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Cao et al in view of Yabuki et al in view of Hiu et al in view of Torardi et al in view of Wu et al.
Claim 12 stands rejected under 35 U.S.C. 103 as being unpatentable over Cao et al in view of Yabuki et al in view of Hiu et al in view of Torardi et al in view of Wu et al in view of Shen et al.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (CN 102270514 (already of record)) in view of Yabuki et al (Low-temperature synthesis of copper conductive film by thermal decomposition of copper-amine complexes (already of record)) in view of Hiu et al (US Patent Application 2014/0349025 (already of record)) and Torardi et al (US Patent Application 2013/0161573 (already of record)).
Regarding claims 1-7, Cao et al discloses the invention substantially as claimed.  Cao et al teaches a homogenous conductive composition comprising 5-60wt% of a metal precursor, 2-20wt% thickening agent, 1-10wt% dispersing agent and remainder solvent (Paragraph 7).  Cao et al further teaches copper formate as a metal precursor (Paragraphs 8-10).  Cao et al further teaches ethyl cellulose as a thickening agent and terpineol as a solvent (Paragraphs 15-16). Cao et al further teaches the thickener can further include nitrocellulose, butyl cellulose, sodium carboxymethyl cellulose, hydroxyethyl cellulose and polyvinyl alcohol (Paragraph 18).  Cao et al further teaches the homogeneous composition can be micropen deposited/screen printed on a substrate to form conductive lines (which satisfies claimed ink satisfies claimed interconnected copper nanoparticles bound by the binder) (Paragraph 17).  However, Cao et al fails to teach 5-75/65-75wt% octylamine-copper formate complex, 0.25-10/0.25-5/0.25-2wt% ethyl cellulose, the molecular weight of the ethyl cellulose and bimodal molecular weight distribution of ethyl cellulose.
In the same field of endeavor, Yabuki et al teaches copper conductive films comprising a thermal decomposition complex of copper formate and octylamine and solvent (Abstract, Experimental).  Yabuki et al further teaches copper formate-octylamine allows the formation of electrically conductive compositions formed by the decomposition of the copper-amine 
In the same field of endeavor, Hiu et al teaches a conductive composition comprising silver and ethyl cellulose (Abstract) used for making conductive tracks or metallizations on substrates (Paragraph 22) wherein the ethyl cellulose binder has a molecular weight in the range of 4,000-200,000 (Paragraphs 16-17).  However, Hiu et al fails to specifically disclose bimodal molecular weight distribution of ethyl cellulose.
In the same field of endeavor, Torardi et al teaches a conductive paste comprising silver metal or a metal salt and an organic vehicle (Abstract, Paragraphs 44) for forming conductive structure, lines or patterns (Paragraph 87).  Torardi et al further teaches the organic vehicle provides appropriate viscosity and thixotropy for screen printing (Paragraph 74).  Torardi et al further teaches the organic binder preferably comprises ethyl cellulose (Paragraphs 81, 83).  Torardi et al further teaches combining two grades of ethyl cellulose having two different molecular weights (bimodal molecular weight distribution).  The amount of each grade of ethyl cellulose can be adjusted to obtain a vehicle ultimately affording a viscosity suitable for screen printing (Paragraph 123).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted copper formate-octylamine complex in Cao et al in view of Yabuki et al in order to provide a copper precursor compound that decomposes at lower firing temperatures which allows for the use of different substrates as taught in Yabuki et al.  Simple substitution of known copper salt for another copper salt would the predictable result of producing a conductive composition suitable for making conductive lines and patterns.  prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to the molecular weight of the ethyl cellulose and bimodal molecular weight distribution of ethyl cellulose, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a bimodal molecular weight distribution of ethyl cellulose in the range of 60,000-95,000 g/mol in Cao et al and Yabuki et al in view of Hiu et al and Torardi et al as Torardi et al teaches combining two grades of ethyl cellulose (such as from Ashland Chemical) having different molecular weights in order to adjust the viscosity of the composition for screen printing as taught in Torardi et al where Hiu et al teaches the molecular weight range of ethyl cellulose binders in metallic ink composition is from 4,000-200,000, examples include from Ashland Chemical, which overlaps the instantly claimed range.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.05I.With regard to a first ethyl cellulose of 60,000-70,000 and the second ethyl cellulose of 90,000-100,000, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).  As the ethyl cellulose binders are known to effect the viscosity of the composition in order to allow for a suitable viscosity for screen printing, it would only be obvious to optimize the molecular weights of the bimodal molecular weight distribution of ethyl cellulose.  Discovery of an optimum value of a result effective variable is ordinarily within the skill of the art. In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller 220 F.2d 454, 105 USPQ 233 (CCPA 1955). 
Regarding claims 55, 58, any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.  Nonetheless, Cao et al teaches sintering the composition at 250C (Examples 4-5).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (CN 102270514 (already of record)) in view of Yabuki et al (Low-temperature synthesis of copper conductive film by thermal decomposition of copper-amine complexes (already of record)) in view of Hiu et al (US Patent Application 2014/0349025 (already of record)) and Torardi et al (US Patent Application 2013/0161573 (already of record)) as applied to claims 1-7 above, and in further view of Nakako et al (US Patent Application 2012/0175147).
Regarding claims 8-9, Cao et al, Yabuka et al, Torardi et al and Hiu et al disclose the invention substantially as claimed.  Cao et al, Yabuka et al, Torardi et al and Hiu et al teach the features above.  However, Cao et al, Yabuka et al, Torardi et al and Hiu et al fails to specifically disclose anisole.
In the same field of endeavor, Nakako et al teaches copper metal films for deposition on substrates comprising solvents such as terpineol and anisole (Paragraph 133).
It would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided anisole in Cao et al, Yabuka et al, Torardi et al and Hiu et al in view of Nakako et al in order to form the solution.  Furthermore, it is well settled that it is prima facie obvious to combine ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972) where Cao et al teaches solvents to form the composition into a solution.

Claims 10-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (CN 102270514 (already of record)) in view of Torardi et al (US Patent Application .
Regarding claims 10-11, 13-20, Cao et al discloses the invention substantially as claimed.  Cao et al teaches a homogenous conductive composition comprising 5-60wt% of a metal precursor, 2-20wt% thickening agent, 1-10wt% dispersing agent and remainder solvent (which overlaps the claimed ranges of 30-60/45-55wt% of metal carboxylate and 0.1-10/0.25-10/2.5-5wt% ethyl cellulose) (Paragraph 7).  Cao et al further teaches silver carboxylate as a silver compound precursor (Paragraphs 8-10).  Cao et al further teaches ethyl cellulose as a thickening agent and terpineol as a solvent (Paragraphs 15-16).  Cao et al further teaches the thickener can further include nitrocellulose, butyl cellulose, sodium carboxymethyl cellulose, hydroxyethyl cellulose and polyvinyl alcohol (Paragraph 18).  Cao et al further teaches the homogeneous composition can be micropen deposited/screen printed on a substrate to form conductive lines (which satisfies claimed ink satisfies claimed interconnected copper nanoparticles bound by the binder) (Paragraph 17).  Cao et al further teaches the homogeneous composition forms conductive lines having a volume resistance of 10-5-10-6 Ω cm (Paragraph 20).  However, Cao et al fails to specifically disclose the molecular weight of the ethyl cellulose, bimodal molecular weight distribution of ethyl cellulose, diethylbenzene and octanol and a flexible substrate.
In the same field of endeavor, Torardi et al teaches a conductive paste comprising silver metal or a metal salt and an organic vehicle (Abstract, Paragraphs 44) for forming conductive structure, lines or patterns (Paragraph 87).  Torardi et al further teaches the organic vehicle provides appropriate viscosity and thixotropy for screen printing (Paragraph 74).  Torardi et al further teaches the organic binder preferably comprises ethyl cellulose (Paragraphs 81, 83).  
In the same field of endeavor, Hiu et al teaches a conductive composition comprising silver and ethyl cellulose (Abstract) used for making conductive tracks or metallizations on substrates (Paragraph 22) wherein the ethyl cellulose binder has a molecular weight in the range of 4,000-200,000 (Paragraphs 16-17); examples include Ashland Chemical.  
In the same field of endeavor, Wu et al teaches a highly conductive liquid composition for deposition on a flexible substrate (Abstract, Paragraph 5).  Wu et al further teaches the composition comprising solvents including terpineol, diethylbenzene and octanol (Paragraph 39).  Wu et al further teaches lower temperature sintering can allow conductive features on flexible substrates such as PET (Paragraph 34).
With regard to the molecular weight of the ethyl cellulose and bimodal molecular weight distribution of ethyl cellulose, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a bimodal molecular weight distribution of ethyl cellulose in the range of 60,000-95,000 g/mol in Cao et al in view of Hiu et al and Torardi et al as Torardi et al teaches combining two grades of ethyl cellulose (such as from Ashland Chemical) having different molecular weights in order to adjust the viscosity of the composition for screen printing as taught in Torardi et al where Hiu et al teaches the molecular weight range of ethyl cellulose binders in metallic ink composition is from 4,000-200,000, examples include from Ashland Chemical, which overlaps the instantly prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.05I.  With regard to a first ethyl cellulose of 60,000-70,000 and the second ethyl cellulose of 90,000-100,000, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).  As the ethyl cellulose binders are known to effect the viscosity of the composition in order to allow for a suitable viscosity for screen printing, it would only be obvious to optimize the molecular weights of the bimodal molecular weight distribution of ethyl cellulose.  Discovery of an optimum value of a result effective variable is ordinarily within the skill of the art. In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller 220 F.2d 454, 105 USPQ 233 (CCPA 1955). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected a viscosity of 1500cP or greater in Cao et al as In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
With regard to diethylbenzene and octanol, it would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided diethylbenzene and octanol in Cao et al, Torardi et al and Hiu et al in view of Wu et al in order to form the solution.  Furthermore, it is well settled that it is prima facie obvious to combine ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972) where Cao et al teaches solvents to form the composition into a solution.
With regard to a flexible substrate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a flexible substrate in Cao et al, Torardi et al and Hiu et al in view of Wu et al in order to provide conductive coatings on substrates such as PET.
Regarding claims 55, 58, any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.  Nonetheless, Cao et al teaches sintering the composition at 250C (Examples 4-5).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (CN 102270514 (already of record)) in view of Torardi et al (US Patent Application 2013/0161573 (already of record)) in view of Hiu et al (US Patent Application 2014/0349025 (already of record)) in view of Wu et al (US Patent Application 2011/0039096) as applied to claims 10-11, 13-20 above, and in further view of Shen et al (Electrically Conductive Silver Paste Obtained by Use of Silver Neodecanoate as Precursor (already of record)).
Regarding claim 12, Cao et al, Torardi et al, Hiu et al and Wu et al disclose the invention substantially as claimed.  Cao et al, Torardi et al, Hiu et al and Wu et al teaches the features above.  However, Cao et al, Torardi et al, Hiu et al and Wu et al fails to specifically disclose silver neodecanoate.
In the same field of endeavor, Shen et al teaches an ink composition comprising silver neodecanoate, and organic vehicle comprising terpineol and ethyl cellulose (Pg. 721, Experimental).  Shen et al further teaches viscosities ranging from about 6500-8500cp (Figure 1).  
With regard to silver neodecanoate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted silver neodecanoate in Cao et al, Torardi et al, Hiu et al and Wu et al in view of Shen et al as the silver carboxylate in order to provide the silver precursor for the conductive ink.  Simple substitution .
Terminal Disclaimer
The terminal disclaimer filed on March 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,883,011 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed March 11, 2022 have been fully considered but they are not persuasive.
With respect to the obviousness rejection over Cao et al in view of Yabuka et al in view of Hiu et al in view of Torardi et al, Applicant argues that Cao et and Hiu et al do not teach or suggest an ethyl cellulose binder having a bimodal molecular weight distribution.  Applicant further argues that only Torardi et al teaches a mixture of ethyl celluloses in a printing paste but does not teach the particular weight range in the recited claims.  The Examiner respectfully disagrees with the above arguments because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants further argue that Hiu et al teaches an ethyl cellulose having a molecular weight in the range of 4000-200,000Da which is broader than the narrower range in the instant claims.  Applicant further argues that Hiu et al prefers a molecular weight of the ethyl cellulose be a maximum of 22,000.  The Examiner respectfully disagrees with the above argument prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.05I; absent a showing of unexpected results that is commensurate in scope with the instant claims.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Furthermore, Hiu et al only teaches an embodiment of 4000-22,000 in paragraph 16; “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Applicant further argues that none of the cited prior art teach or suggest the recited weight average molecular weight ranges for the first and second ethyl celluloses, it is impossible for the combination to teach this limitation.  The Examiner respectfully disagrees with the above argument because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a bimodal molecular weight distribution of ethyl cellulose in the range of 60,000-95,000 g/mol in Cao et al in view of Hiu et al and Torardi et al as Torardi et al teaches combining two grades of ethyl cellulose (such as from Ashland Chemical) having different molecular weights in order to adjust the viscosity of the composition for screen printing as taught in Torardi et al where Hiu et al teaches the molecular weight range of ethyl cellulose binders in metallic ink composition is from 4,000-prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.05I.  With regard to a first ethyl cellulose of 60,000-70,000 and the second ethyl cellulose of 90,000-100,000, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).  As the ethyl cellulose binders are known to effect the viscosity of the composition in order to allow for a suitable viscosity for screen printing, it would only be obvious to optimize the molecular weights of the bimodal molecular weight distribution of ethyl cellulose.  Discovery of an optimum value of a result effective variable is ordinarily within the skill of the art. In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller 220 F.2d 454, 105 USPQ 233 (CCPA 1955). 
In re Greenfield, 197 USPQ 227.
Applicant further argues that no one skilled in the art wanting to make traces with the highest possible conductivity would have though to combine Yabuki with a binder.  The Examiner respectfully disagrees with the above argument because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
Applicant further argues that one skilled in the art would not look to combine Torardi et al with Cao et al to improve flexibility of traces.  Rationale different from applicant is permissible. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        March 26, 2022